Citation Nr: 1530277	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  09-03 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for obstructive lung disease (claimed as bronchitis, frequent colds, viral syndrome, upper respiratory infection/pharyngitis, atypical pneumonia and emphysema).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Driever, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1970 to December 1996.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, continued a noncompensable (0 percent) rating assigned the Veteran's obstructive lung disease (claimed as bronchitis, frequent colds, viral syndrome, upper respiratory infection/pharyngitis, atypical pneumonia and emphysema).  

By Decision Review Officer decision dated February 2009, the RO increased the rating assigned the lung disease to 30 percent.  In July 2012, the Board remanded this claim to the RO for additional development.  

In its prior Remand, the Board referred to the Agency of Original Jurisdiction (AOJ) a raised claim for service connection for obstructive sleep apnea as secondary to the service-connected obstructive lung disease.  Since then, the AOJ has not acted in response despite the Veteran's continued assertions that the former condition is one and the same as the latter condition.  Accordingly, with greater urgency, the Board again refers this raised claim to the AOJ for appropriate action, to include adjudication.  

In written statements received in February and June 2015, the Veteran is also raising claims for an increased rating for his service-connected right knee disability, and service connection for depression (previously denied).  The Board thus refers these claims to the AOJ for the same action.  

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates both the Veteran's physical claims file and the electronic records.   


FINDINGS OF FACT

1.  The Veteran's service-connected lung disease necessitates visits to a physician, but not monthly, and bronchodilator therapy, but not the use of systemic corticosteroids.   

2.   The Veteran's service-connected lung disease, pre-bronchodilator, manifests as FEV-1 of 92 percent predicted and FEV-1/FVC of 94 percent predicted.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 percent for obstructive lung disease (claimed as bronchitis, frequent colds, viral syndrome, upper respiratory infection/pharyngitis, atypical pneumonia and emphysema) are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.96, 4.97, Diagnostic Codes (DCs) 6602, 6604 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, of which portion of the evidence the claimant is to provide and of which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

Here, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records VA should obtain on his behalf, or that the last VA examination he underwent during the course of this appeal is inadequate to decide this claim.  (In multiple written statements received from August 2008 to April 2009, he and his representative questioned the adequacy of a June 2008 VA examination, but the Board responded by remanding his claim for an additional VA examination.)  No further notice or assistance is thus needed.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

II.  Analysis

The RO has evaluated the Veteran's lung disease as 30 percent disabling.  The Veteran claims entitlement to a higher rating for this disability based on difficulty breathing due to a decrease in lung capacity.  In support of this assertion, in written statements received in December 2007, August 2008, February 2009, February 2012, July 2012, August 2012 and May 2015, he refers to sleep studies, during which he stopped breathing 57 times during a 6-hour period.  He contends that these studies show that he has severe COPD, which is worsening and affecting his quality of life, a condition necessitating  the use of a CPAP machine.  Allegedly, this respiratory disability involves a deviated septum, a small throat, allergy symptoms, and emphysema.

The Veteran questions the adequacy of a report of VA examination conducted in June 2008.  Allegedly, during testing, the Veteran hyperventilated and twice passed out, but the examiner noted that the testing revealed "no significant effects."  In addition, according to the Veteran, due to his slight case of emphysema, prior to testing, the examiner purportedly thrice administered 17 grams of Albuterol Inhaler to achieve the results shown.

The Board acknowledges these contentions, but as explained below, considering them in conjunction with all other evidence of record does not result in a favorable disposition of this claim.  

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).

The Veteran's lung disease, variously diagnosed but claimed by the Veteran to be COPD, is rated 30 percent disabling pursuant to DC 6602, which governs ratings of bronchial asthma, and DC 6604, which governs ratings of chronic obstructive pulmonary disease (COPD).  38 C.F.R. § 4.97, DCs 6602, 6604 (2014).  

In evaluating the lung disease at issue, pulmonary function tests (PFTs) are required except: (i) when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; (iv) when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).

For interstitial lung disease, the PFT findings used for rating purposes are FVC and DLCO.  See 38 C.F.R. § 4.97, DCs 6825-6833.  Post-bronchodilator results are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  See 38 C.F.R. § 4.96(d)(4).  In applying the rating criteria, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values should be used for rating purposes.  38 C.F.R. § 4.96(d)(5). 

Both conditions here are evaluated on the basis of findings from a PFT, in particular, Forced Expiratory Volume in one second ("FEV-1") and Forced Expiratory Volume in one second/Forced Vital Capacity ("FEV-1/FVC").  

According to DC 6602, a 30 percent rating is assignable for an FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is assignable for an FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assignable for an FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602 (2014).

According to DC 6604, a 30 percent rating is assignable for an FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating is assignable for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assignable for an FEV-1 less than 40 percent of predicted value, or the ratio of FEV-1/FVC less than 40 percent, or DLCO (SB) less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or the requirement for outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, DC 6604 (2014).  

Here, the evidence does not satisfy the criteria for an increased rating.  The Veteran received treatment for various respiratory conditions, including bronchitis and pneumonia, during service in the 1970s, 1980s and 1990s, but no medical professional diagnosed lung disease.  PFTs conducted in November 1983 revealed FEV-1 of 97 percent predicted and FEV-1/FVC of 85 percent predicted.  PFTs and x-rays conducted in June 1987 and March 1995 revealed no abnormalities or active lung disease.  In May 1996, x-rays revealed mild basilar interstitial changes, but no active lung disease.  

During February 1997 PFTs conducted in conjunction with a VA examination, an examiner noted an obstructive lung defect and characterized it as moderate.  According to the Veteran's June 1997 written statement, the examiner told him that this result was indicative of emphysema, a condition that would account for his complaints of shortness of breath.  In April 1997, in response to the examiner's comments in this regard, the Veteran underwent additional PFTs, which allegedly confirmed mild emphysema.     

Private medical records dated in 2006 and 2007 include histories of emphysema, sinusitis, allergic rhinitis and chronic obstructive pulmonary disease (COPD), but no testing to support the latter diagnosis.  As well, they confirm the use of Singular on a daily basis and an inhaler as needed for respiratory complaints.    

In June 2008, during a VA examination, the Veteran denied the use of steroids.  PFTs revealed FEV-1 of 100 percent predicted and FEV-1/FVC of 98 percent predicted, post-drug, and FEV-1 of 97 percent predicted and FEV-1/FVC of 94 percent predicted, pre-drug.  The technician noted that the effort was good "with all but DLCO and post, many attempts."  Based on this testing and the VA examination, the examiner diagnosed COPD.  As previously indicated, the Veteran disputes these results and the examiner's choice to use a bronchodilator prior to "post-drug" testing.   

Thereafter, the Veteran began using inhalation therapy daily and bronchodilators for respiratory complaints.  In February 2013, he underwent PFTs by a private physician he had been seeing since 2007 for pulmonary and sleep disorders.  According to a February 2013 report from this physician, Dr. Pinto, PFTs revealed no obstructive or restrictive lung disease, FEV-1 of 90 percent predicted, FEV-1/FVC of 90 percent predicted, normal diffusing capacity and good effort.  

Based on the results of these PFTs, restated as FEV-1 of 92 percent predicted, FEV-1/FVC of 94 percent predicted and DLCO of 108 percent predicted, pre-bronchodilator, and a VA examination conducted in March 2013, a VA examiner found no lung disease.  She also noted that Dr. Pinto, the Veteran's treating physician, did not find it necessary to test the Veteran post-bronchodilator.   

As indicated above, post-bronchodilator results are required when PFTs are done for disability evaluation purposes except when the examiner determines otherwise.  Here, the Veteran took issue with such testing in 2008 and, in 2013, his treating pulmonary/sleep disorder physician, who first became familiar with the Veteran's condition in 2007, conducted pre-bronchodilator testing.  Results do not meet the above PFT criteria for an increased rating regardless of the type of testing.  

The Veteran claims that he is entitled to an increased rating on the basis that his disability is severe, as noted in Dr. Pinto's reports of various sleep studies.  However, a review of these reports reflects that the severe disability to which Dr. Pinto is referring is obstructive sleep apnea, a condition separate and distinct from the Veteran's lung disease (addressed above).  

There is simply no evidence of record of severe lung disease.  Although the Veteran's service-connected respiratory disability necessitates visits to a physician, the Veteran seeks such care sporadically, not monthly and the care includes inhalation and bronchodilator therapy, not the use of systemic corticosteroids.  Given these facts, the Board may not assign the Veteran's respiratory disability a schedular rating in excess of 30 percent under either DC 6602 or DC 6604. 

In certain circumstances, a claimant may be assigned an increased or higher initial rating on an extraschedular basis. The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014).

If the claimant or the evidence raises the question of entitlement to an increased/higher rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id. 

The Veteran in this case does not claim that his respiratory disability hinders his employability, markedly or otherwise.  Referral for consideration of whether he is entitled to an increased rating for such disability on an extraschedular basis is thus not necessary.  

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different rating in the future should his respiratory system disability picture change.  See 38 C.F.R. § 4.1.  At present, however, the previously noted rating is the most appropriate given the evidence of record.


ORDER

A rating in excess of 30 percent for obstructive lung disease (claimed as bronchitis, frequent colds, viral syndrome, upper respiratory infection/pharyngitis, atypical pneumonia and emphysema) is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


